Contact Chiropractic, P.C. v New York City Tr. Auth. (2016 NY Slip Op 00325)





Contact Chiropractic, P.C. v New York City Tr. Auth.


2016 NY Slip Op 00325


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2014-05446
 (Index No. 3291/07)

[*1]Contact Chiropractic, P.C., as assignee of Girtha Butler, respondent, 
vNew York City Transit Authority, appellant.


Jones Jones LLC, New York, NY (Agnes Neiger of counsel), for appellant.
Law Office of Cohen & Jaffe, LLP, Lake Success, NY (Aaron J. Perretta of counsel), for respondent.

DECISION & ORDER
In an action to recover no-fault benefits under a policy of automobile insurance, the defendant appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Second, Eleventh, and Thirteenth Judicial Districts dated December 3, 2013, which affirmed so much of an order of the Civil Court of the City of New York, Queens County (Latin, J.), dated July 27, 2011, as, upon renewal, adhered to the original determination in an order of the same court (Lebedeff, J.) dated December 4, 2007, denying that branch of its motion which was for summary judgment dismissing the complaint as time-barred.
ORDERED that the order dated December 3, 2013, is affirmed, with costs.
The Appellate Term correctly determined that an action by an injured claimant, or his or her assignee, to recover first-party no-fault benefits from a defendant who is self-insured, is subject to a six-year statute of limitations, since the claim is essentially contractual, as opposed to statutory, in nature (see Matter of New York City Tr. Auth. v Powell, 126 AD3d 705; Matter of New York City Tr. Auth. v Hill, 107 AD3d 897; Matter of ELRAC, Inc. v Suero, 38 AD3d 544; Mandarino v Travelers Prop. Cas. Ins. Co., 37 AD3d 775).
Accordingly, it was properly determined that the statute of limitations had not expired when this action was commenced.
DILLON, J.P., DICKERSON, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court